Exhibit 10.1

[image2388.gif]

10/27/2016

Dennis Langer, M.D., J.D.
8231 Bay Colony Drive, #1804
Naples, FL 34108

Re: Appointment to Pernix Therapeutics Holdings, Inc. Board of Directors

Dear Dr. Langer,

Subject to the Board of Directors (the "Board") of Pernix Therapeutic Holdings,
Inc., a Maryland corporation (the "Company"), formally appointing you to the
Board, I am pleased to extend an offer to you to serve as a Director on the
Board for the remainder of the term that expires at the Company's next annual
meeting of shareholders and as for as long thereafter as you are re-elected by
the Company's shareholders at each annual meeting. Also, subject to formal
appointment by the Board, I am extending an offer to you to Chair the
Compensation Committee of the Board and to become a member of the Board's Audit
Committee and Nominating Committee. The Company's mission is to identify,
develop and commercialize specialty pharmaceutical products that exceed the
expectations of patients, customers and shareholders with a high-performance
culture and preeminent ethical standards. Dennis, I look forward to your
guidance in helping the Company fulfill its mission.

The Company's Director Compensation package provides for an annual cash fee of
$40,000 and the following additional cash fees for participating at various
committees:

    Committee Chairperson   Committee member Audit Committee:   $24,000  
$12,000 Compensation Committee:   $15,000   $7,500 Governance Committee:  
$10,000   $7,000

Additionally, upon your formal appointment to the Board, in accordance with the
Company's non-employee director compensation policy, you will receive an initial
option grant for 4,000 shares of the Company's common stock with an exercise
price equal to the closing price of the common stock as reported on NASDAQ the
day immediately preceding the date of the grant. This initial option grant will
vest over a four-year period, 25% vests on each year of the anniversary of the
date of the grant provided you remain on the Board. Finally, you will receive an
annual option grant for 4,000 shares of the Company's common stock, which will
vest over a four-year period, 25% on each year of the anniversary of the date of
the grant.

By signing this letter below, you hereby accept this appointment to serve of the
Company's Board and the Board committees referenced above and agree that during
the course of your tenure on the Board and thereafter, that you shall not use or
disclose, in whole or in part, any of the Company's or its customers' trade
secrets, confidential and proprietary information to any person or any entity
for any reason or purpose whatsoever other than in the course of your
appointment with the Company. We are excited for this opportunity to work with
you on the Board.

As noted above, your official appointment to the Board and the Board committees
referenced above is subject to the Board formally approving your appointment to
the Board and the Board committees. We will notify you promptly if and when the
Board approves your appointment to the Board and the Board committees.

Sincerely yours,

/s/ John A. Sedor

John A. Sedor

Chairman of the Board and Chief Executive Officer

You hereby acknowledge receipt of this letter and accept your appointment to the
Board and the Board committees referenced above.

/s/ Dennis H. Langer, M.D., J.D.

______________________________________
Dennis H. Langer, M.D., J.D.

  

10 Park Place, Suite 201, Morristown, NJ 07960 * www.pernixtx.com